internal_revenue_service number release date index number ---------------------- ------------------------------------ -------------------------------- -------------------------------------------------- ------------------------ -------------------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number -------------------- refer reply to cc psi - plr-154953-07 date june legend legend taxpayer ----------------------------------------------------------- -------------------------------- cdc ----------------------------------------------------------- -------------------------------------------------------- holdings ----------------------------------------------------------- ------------------------------------ sub1 ----------------------------------------------------------- ------------ bank ----------------------------------------------------------- ------------------------------- bank ----------------------------------------------------------- --------------------------------------------- partnership state a b c d -------------------------------------------------- ------------- ----- -------- -------- ----- plr-154953-07 dear -------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling that low-income_housing tax_credits derived through partnership will not be subject_to recapture under sec_42 of the internal_revenue_code as a result of the proposed sale by bank of its interest in partnership to bank and the subsequent contribution by bank to cdc of bank 1’s newly acquired interest in partnership the relevant facts as represented in your submissions are set forth below facts taxpayer is a corporation organized and existing under the laws of state taxpayer is the common parent of an affiliated_group_of_corporations that file a federal consolidated tax_return taxpayer and its subsidiaries are accrual basis calendar-year taxpayers taxpayer has more than a subsidiaries owned directly or indirectly that provide through its subsidiaries taxpayer subsidiaries interests in various partnerships limited_partnerships and limited_liability companies some of the limited_partnerships and limited_liability companies the lihc partnerships invest directly in low-income buildings or are partners or members in other partnerships or limited_liability companies that own low-income buildings the project partnerships through its ownership of interests in the lihc partnerships and the indirect ownership of interests in the project partnerships taxpayer estimates that it has an interest in hundreds of buildings qualifying for the low-income_housing tax_credit the lihc partnerships allocate low- income housing tax_credits to taxpayer and taxpayer subsidiaries on schedule_k-1 form_1065 holdings a wholly-owned subsidiary of taxpayer is the majority b percent owner of bank the minority owners of bank are taxpayer c percent and several other subsidiaries of taxpayer cdc is a wholly-owned subsidiary of taxpayer taxpayer would like to transfer its cdc stock to bank through pro-rata contributions of d percent of the stock of cdc to the owners of bank followed by contributions of d percent of the stock of cdc from the owners of bank to bank bank is a wholly-owned subsidiary of sub which is a wholly-owned subsidiary of holdings bank would like to transfer its interest in partnership a low- income housing_credit partnership to cdc following the contribution of cdc to bank bank has more than a percent interest in partnership plr-154953-07 to achieve taxpayer’s desired ownership structure bank proposes to sell its interest in partnership to bank at fair_market_value bank proposes to then contribute its newly acquired interest in partnership to its subsidiary cdc taxpayer makes the following representations first the principal business_purpose of the proposed transactions is to centralize ownership of the low-income_housing partnership_interest in cdc to increase efficiency and reduce the current administrative burden of holding low-income_housing partnerships in numerous entities second cdc intends to hold the interest in partnership for the same purposes that bank originally held it third bank intends to be the sole owner of cdc fourth with respect to the partnership interests that will be sold to bank and contributed to cdc the basis of the interest in partnership in the hands of cdc will be determined in whole or in part by reference to the basis of the interest in the hands of bank fifth bank bank and cdc will be members of the same affiliated_group during the consolidated_return_year in which the proposed transactions and dispositions occur sixth the effect of the proposed transactions will clearly reflect the taxable_income and tax_liability of the group as a whole and will not have the effect of creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability seventh there is no intention to dispose_of an interest in a building qualifying for the sec_42 credit during the compliance_period under sec_42 either by disposing of the interest itself or by disposing of the interest indirectly eg by disposing of an interest in an entity that directly or indirectly owns the interest eighth the mere change in form requirements of conducting a trade_or_business under sec_1_47-3 will be satisfied with respect to any sec_38 property that is subject_to recapture due to its being held by partnerships that will technically terminate under sec_708 as a result of the contemplated sale by bank and contribution by bank ruling requested taxpayer requests a ruling that the proposed sale by bank of its interest in partnership to bank and the subsequent contribution by bank to cdc of bank 1’s newly acquired interest in partnership will not result in recapture under sec_42 law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit plr-154953-07 period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 the legislative_history to sec_42 provides that generally any change in ownership of a low-income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period a taxpayer may satisfy the bond posting requirement of sec_42 by completing a portion of form_8693 low-income_housing_credit disposition bond and having it approved by the internal_revenue_service little guidance is available to illustrate when under sec_42 a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_credit itc property provide relevant guidance for determining recapture under sec_42 plr-154953-07 under sec_50 if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period the tax for such taxable_year shall be increased currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are a number of exceptions to the general_rule concerning the recapture of itc property for example sec_1_47-6 of the income_tax regulations provides a de_minimis_rule that permits a partner to dispose_of up to percent of its proportionate interests in the general profits of a partnership or in a particular item of sec_38 property before itc recapture applies revrul_90_60 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of sec_42 whereby no bond is required to avoid or defer recapture for a disposition by a partner of its interest in a low-income building held through a partnership to which sec_42 does not apply until the partner has disposed of more than percent of its greatest total interest in the building held through the partnership also regulation sec_1_47-3 reflected now in part in sec_50 provides an exception to itc recapture in the case of a mere change in form of conducting a trade_or_business to qualify for the sec_1_47-3 exception the following requirements must be met the itc property must be retained as itc property in the same trade_or_business the transferor or in the case where the transferor is a partnership the partner of the itc property must retain a substantial interest in the trade_or_business substantially_all the assets whether or not itc property necessary to operate the trade_or_business must be transferred to the transferee to whom the itc property is transferred and the basis of the itc property in the hands of the transferee is determined in whole or in part by reference to the basis of the itc property in the hands of the transferor plr-154953-07 regulation sec_1_47-3 provides that a transferor is considered as having retained a substantial interest in a trade_or_business only if after the change in form the ‘transferor’s retained_interest in the trade_or_business is substantial in relation to the total interest of all persons or is equal to or greater than the transferor’s interest prior to the change in form sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in the corporation and immediately_after_the_exchange the person or persons are in control as defined in sec_368 of the corporation under sec_368 the term control means the ownership of stock possessing at least percent of the total number of shares of all other classes of stock of a corporation sec_362 provides that if property is acquired by a corporation in connection with a transaction to which sec_351 applies the basis of the property is the same as it was in the hands of the transferor increased by the amount of any gain recognized by the transferor on the transfer revrul_64_155 1964_1_cb_138 provides in part that a contribution of property by a corporation to a wholly owned subsidiary although not resulting in the issuance of additional stock to the contributing corporation is an exchange of property for stock under sec_351 of the code revrul_81_38 1981_1_cb_386 provides in part that the transfer of a percent interest in a partnership to a wholly owned corporation in a transaction qualifying under sec_351 of the code is an exchange terminating the partnership under sec_708 regulation sec_1_1502-3 provides generally that during a consolidated_return_year a transfer of sec_38 property which includes itc property from one member_of_an_affiliated_group to another member of the group during a consolidated_return_year is not treated as a disposition within the meaning of former sec_47 revrul_75_245 1975_1_cb_6 involves the sale of a corporate partner’s partnership_interest to a member of the corporate partner’s affiliated_group during a consolidated_return_year the revenue_ruling relies on regulation sec_1_1502-3 in finding an exception to the recapture provisions of former sec_47 the revenue_ruling concludes that sec_1_1502-3 was intended to prevent recapture for transfers of sec_38 property between members of an affiliated_group and that no recapture occurred under the circumstances sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of sec_708 a plr-154953-07 partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides in part that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of it assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up under sec_723 the new partnership takes a basis in the old partnership's property equal to the adjusted_basis such property had in the hands of the old partnership ie carryover_basis for a partnership to which sec_42 does not apply a sec_42 recapture_event can occur at the partnership level and also at the partner level a recapture_event can occur at the partnership level for example if a partnership disposes of a building upon which a sec_42 credit has been allowed recapture liability if any would be the responsibility of the partners in the partnership at the time of the disposition a recapture_event can apply at the partner level for example if a partner disposes of more than percent of its greatest total interest in any sec_42 buildings held through the partnership proposed sale by bank to bank in the present case the proposed sale of bank 2’s entire_interest in partnership to bank is a disposition of more than percent of bank 2’s greatest total interest in any sec_42 buildings held through partnership and thus a recapture_event taxpayer has represented that bank bank and cdc will be members of the same affiliated_group during the consolidated_return_year in which the dispositions will occur and that there is no intent to dispose_of an interest in a building qualifying for the sec_42 credit during the compliance_period under sec_42 either by disposing of the interest itself or by disposing of the interest indirectly eg by disposing of an interest in an entity that directly or indirectly owns the interest based on the analogous recapture provision under former sec_47 and the analogous application of sec_1_1502-3 of the regulations which is intended to prevent recapture of itcs for transfers of sec_38 property between members of an affiliated_group the proposed sale of bank 2’s entire_interest in partnership and plr-154953-07 underlying sec_42 property held by partnership to bank will not be treated as a disposition of sec_42 property resulting in recapture of sec_42 credits under sec_42 bank 2’s sale of its interest in partnership to bank will also result in a sec_708 technical_termination of partnership a technical_termination of a partnership is a disposition under sec_42 and thus a recapture_event however bank 2’s sale of its entire_interest in partnership to bank will occur prior to the technical_termination of partnership thus any recapture consequences resulting from the technical_termination of partnership do not apply to bank however recapture consequences may apply to bank because bank is a member of partnership immediately prior to partnership’s technical_termination the potential recapture consequences under sec_42 resulting from the technical_termination of partnership occur from two almost simultaneous dispositions the first_disposition is the contribution by partnership of its assets and liabilities to a new partnership resulting from the technical_termination the second_disposition is the subsequent liquidation by partnership of its partnership interests in the new partnership to its partners which include bank while the contribution of partnership’s assets and liabilities to the new partnership is one disposition and the subsequent liquidation by partnership of its partnership_interest in new partnership is another disposition because they occur almost simultaneously they will be treated as one disposition for purposes of this ruling taxpayer has represented that the mere change in form requirements of conducting a trade_or_business under regulation sec_1_47-3 will be satisfied with respect to any sec_38 property that is subject_to recapture due to the technical_termination of partnership resulting from the contemplated sale of bank 2’s interest in partnership to bank assuming the requirements of sec_1_47-3 are met no itc recapture liability to partnership will result from the disposition of sec_38 property resulting from the sec_708 technical_termination of partnership and bank who is a partner in partnership at the time of the disposition will also not be subject_to itc recapture we believe it appropriate in this case to analogize the sec_1_47-3 exception for itc recapture to the determination of recapture under sec_42 therefore based on the analogous application of sec_1_47-3 no recapture liability under sec_42 will apply to partnership and bank as a result of the disposition of sec_42 property occasioned by the sec_708 technical_termination of partnership proposed contribution by bank to cdc the analysis that applies to the proposed sale of bank 2’s interest in partnership to bank also applies to the proposed contribution of bank 1’s entire_interest in partnership as continued under sec_708 a -hereinafter referred to as new partnership plr-154953-07 to cdc bank 1’s contribution is a disposition of more than percent of bank 1’s greatest total interest in any sec_42 buildings held through new partnership and thus a recapture_event taxpayer has represented that bank bank and cdc will be members of the same affiliated_group during the consolidated_return_year in which the dispositions will occur and that there is no intent to dispose_of an interest in a building qualifying for the sec_42 credit during the compliance_period under sec_42 either by disposing of the interest itself or by disposing of the interest indirectly eg by disposing of an interest in an entity that directly or indirectly owns the interest based on the analogous recapture provision under former sec_47 and the analogous application of sec_1_1502-3 of the regulations the proposed contribution of bank 1’s entire_interest in new partnership and underlying sec_42 property held by new partnership to cdc will not be treated as a disposition of sec_42 property resulting in recapture of sec_42 credits under sec_42 bank 1’s contribution of its interest in new partnership to cdc will also result in a sec_708 technical_termination of new partnership a technical_termination of a partnership is a disposition under sec_42 and thus a recapture_event however bank 1’s contribution of its entire_interest in new partnership to cdc will occur prior to the technical_termination of new partnership thus any recapture consequences resulting from the technical_termination of new partnership do not apply to bank however recapture consequences may apply to cdc because cdc is a member of new partnership immediately prior to new partnership 1’s technical_termination the potential recapture consequences resulting from the technical_termination of new partnership occur from two almost simultaneous dispositions the first_disposition is the contribution by new partnership of its assets and liabilities to a new partnership hereinafter referred to as new partnership resulting from the technical_termination the second_disposition is the subsequent liquidation by new partnership of its partnership_interest in new partnership to its partners which include cdc while the contribution of new partnership 1’s assets and liabilities to new partnership is one disposition and the subsequent liquidation by new partnership of its partnership_interest in new partnership is another disposition because they occur almost simultaneously they will be treated as one disposition for purposes of this ruling taxpayer has represented that the mere change in form requirements of conducting a trade_or_business under regulation sec_1_47-3 will be satisfied with respect to any sec_38 property that is subject_to recapture due to the technical_termination of new partnership resulting from the contemplated contribution of bank 1’s interest in new partnership to cdc assuming the requirements of sec_1_47-3 are plr-154953-07 met no recapture liability to new partnership will result from the disposition of sec_38 property resulting from the sec_708 technical_termination of new partnership and cdc who is a partner in new partnership at the time of the disposition will also not be subject_to itc recapture we believe it appropriate in this case to analogize the sec_1_47-3 exception for itc recapture to the determination of recapture under sec_42 therefore based on the analogous application of sec_1_47-3 no recapture liability under sec_42 will apply to new partnership and cdc as a result of the disposition of sec_42 property occasioned by the sec_708 technical_termination of new partnership accordingly based solely on the representations and relevant law as set forth above we rule that the dispositions occasioned by the proposed sale by bank of its interest in partnership to bank and subsequent contribution by bank to cdc of bank 1’s newly acquired interest in partnership will not result in recapture under sec_42 except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied regarding the application of sec_50 sec_708 and sec_1502 or whether taxpayer or any partnership owning sec_42 property in which the taxpayer owns a direct or indirect interest either before or after the proposed transactions qualifies for the low-income_housing_credit under sec_42 or whether any other requirement of sec_42 is met in addition we express no opinion whether taxpayer’s specific representations concerning whether the conditions set forth in sec_1_47-3 for dispositions of sec_38 property are met or whether the exception for early dispositions of sec_38 property set forth in sec_1 f are met this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-154953-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely s christopher j wilson senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
